United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                   IN THE UNITED STATES COURT OF APPEALS         December 1, 2003
                           FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk

                               No. 03-10431
                             Summary Calendar


                                 WYNN A. COX,

                                                     Plaintiff-Appellant,

                                    versus

        JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,
        Commissioner of the Social Security Administration of
                     the United States of America,

                                                      Defendant-Appellee.

                           --------------------
               Appeal from the United States District Court
                    for the Northern District of Texas
                           USDC No. 2:99-CV-352
                           --------------------

Before SMITH, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     Wynn A. Cox appeals the district court’s judgment affirming the

denial by the Commissioner of Social Security (“Commissioner”) of

Cox’s       applications   for    disability    insurance   benefits      and

supplemental security income.         Specifically, Cox challenges the

determination of the Administrative Law Judge (“ALJ”) that his

impairments did not meet or equal the criteria set forth in 20

C.F.R. pt. 404, subpt. P, app. 1, 1.03A (1996).

        1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Based on our review of the record, the ALJ’s determination

challenged by Cox was supported by substantial evidence.       See

Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995).   The decision

of the district court affirming the Commissioner’s decision is

AFFIRMED.




                                2